Citation Nr: 0427608	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-13 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to May 1945.  
He died in September 1998; the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The veteran's death certificate reveals that he died in 
September 1998 at the age of 80.  The immediate cause of 
death was cardiorespiratory arrest, due to, or as a 
consequence of severe dehydration, sepsis and myocardial 
infarction.  No other condition was identified as an 
immediate or contributory cause of death.

At the time of his death, the veteran's service-connected 
disabilities included post-traumatic stress disorder (PTSD), 
for which a 70 percent evaluation was assigned.  The 
appellant's representative argues that the veteran's risk of 
developing fatal coronary artery disease was significantly 
increased as a result of the service-connected PTSD.  He has 
referred to studies supporting this contention.  Although 
PTSD was not among the certified causes of the veteran's 
death, the Board is of the opinion that a VA medical opinion 
addressing this contention should be obtained to comply with 
VA's duty to assist the appellant in the development of the 
facts pertinent to her claim.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action: 

1.  The RO should arrange for the claims 
folders to be reviewed by a cardiologist.  
Based upon the review of the veteran's 
pertinent medical history and in 
accordance with sound medical principles, 
the physician should provide an opinion 
as to whether it is at least as likely as 
not that the veteran's coronary artery 
disease was etiologically related to or 
permanently worsened by his PTSD or 
whether his death was otherwise caused or 
hastened by any of his many service-
connected disabilities.  The supporting 
rationale for the opinion must also be 
provided.

2.  The RO should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO should adjudicate the 
claim based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued to 
the appellant and her representative and 
they should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome.  No action is required of the appellant unless 
she is otherwise notified, but she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



